Case 1:19-cv-24190-UU Document 15 Entered on FLSD Docket 12/04/2019 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO.19-24190-CIV-UNGARO

JUAN FLORES,
Plaintiff(s),

Vv.

PORTFOLIO RECOVERY ASSOCIATES, LLC.
Defendant(s).
/

 

ORDER OF REFERRAL TO MEDIATION

Pretrial Conference having been set in this matter for 9:30 A.M. on JUNE 19, 2020,
pursuant to Rule 16 of the Federal Rules of Civil Procedure and Local Rule 16.2 of the Local
Rules of the United States District Court for the Southern District of Florida, it is hereby

ORDERED AND ADJUDGED as follows:
1. All parties are required to participate in mediation.

2. Plaintiff's counsel, or another attorney agreed upon by all counsel of record and any
unrepresented parties, shall be responsible for scheduling the mediation conference. The parties are
encouraged to avail themselves of the services of any mediator on the List of Certified Mediators,
maintained in the office of the Clerk of the Court, but may select any other mediator. The parties
shall agree upon a mediator within fifteen (15) days from the date hereof, and shall advise the Court
as to such choice within that period of time. If there is no agreement, lead counsel shall notify the
Clerk in writing within fifteen (15) days, and the Clerk shall designate a mediator from the List of
Certified Mediators, which designation shall be made on a blind rotation basis. The parties shall
complete the mediation within fifteen (15) days after the discovery cutoff date set forth in the
Scheduling Order for Pretrial Conference and Trial.

3. A place, date and time for mediation convenient to the mediator, counsel of record, and
unrepresented parties shall be established. The lead attorney shall complete the form order attached
and submit it to the Court.

4, The appearance of counsel and each party is mandatory. Ifa party is a legal business entity
(i.e. a corporation or partnership), a representative or representatives of such entity with full
settlement authority must attend. Ifinsurance is involved, an adjuster with authority up to the policy
limits or the most recent demand, whichever is lower, shall attend.
Case 1:19-cv-24190-UU Document 15 Entered on FLSD Docket 12/04/2019 Page 2 of 4

5. All discussions, representations and statements made at the mediation conference shall
be confidential and privileged.

6. At least ten (10) days prior to the mediation date, all parties shall present to the mediator
a brief written summary of the case identifying issues to be resolved. Copies of these summaries
shall be served on all other parties.

7. The Court may impose sanctions against parties and/or counsel who do not comply with
the attendance or settlement authority requirements herein or who otherwise violate the terms of the
Order. The mediator shall report non-attendance and may recommend imposition of sanctions by
the Court for non-attendance.

8. The mediator shall be compensated in accordance with the standing order of the Court
entered pursuant to Local Rule 16.2(B)(7), or on such basis as may be agreed to in writing by the
parties and the mediator selected by the parties. The cost of mediation shall be shared equally by the
parties unless otherwise ordered by the Court. All payments shall be remitted to the mediator within
thirty (30) days of the date of the bill. Notice to the mediator of cancellation of settlement prior to
the scheduled mediation conference must be given at least two (2) full business days in advance.
Failure to do so will result in imposition of a fee for one hour.

9. Ifa full or partial settlement is reached in the case, counsel shall promptly notify the Court
of the settlement in accordance with Local Rule 16.2(F), by the filing of a notice of settlement signed
by counsel of record within ten (10) days of the mediation conference. Thereafter the parties shall
forthwith submit an appropriate pleading concluding the case.

10. Within seven (7) days following the mediation conference, the mediator shall file a
Mediation Report indicating whether all required parties were present. The report shall also indicate
whether the case settled (in full or in part), was continued with the consent of the parties, or whether
the mediator declared an impasse.

11. If mediation is not conducted, the case may be stricken from the trial calendar, and other
sanctions may be imposed.

DONE AND ORDERED at Miami, Florida this SA, of December, 2019.

Chwlhhiseo

URSULA UNGARO UY
UNITED STATES DISTRICT JUDGE
cc: All Counsel of Record
Case 1:19-cv-24190-UU Document 15 Entered on FLSD Docket 12/04/2019 Page 3 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 19-24190-CIV-UNGARO

JUAN FLORES,
Plaintiff(s),

Vv.

PORTFOLIO RECOVERY ASSOCIATES, LLC.
Defendant.
/

 

ORDER SCHEDULING MEDIATION

 

 

The mediation conference in this matter shall be held with

on , 2019,

 

 

at M. at

 

 

, Florida.

 

ENTERED this day of 2019.

 

URSULA UNGARO
UNITED STATES DISTRICT JUDGE

cc: All counsel of record
Case 1:19-cv-24190-UU Document 15 Entered on FLSD Docket 12/04/2019 Page 4 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

 

 

 

 

 

 

 

 

Case No.
Exhibit “A”
Plaintiff,
Vv.
EXHIBIT AND WITNESS LIST
Defendant.
/
Presiding Judge Plaintiffs Attorney Defendant's Attorney
Trial Date(s)
PIf. No. Def. No} Date Offered Objections Marked Admitted Description of Exhibits and Witnesses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
